    Case: 1:14-cv-05934 Document #: 550 Filed: 02/26/20 Page 1 of 12 PageID #:16764




                          UNITED STATES DISTRICT COURT FOR THE
                             NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

STANLEY WRICE,                                                )
                                                              )
                                   Plaintiff,                 )        Case No. 14 C 5934
                                                              )
             -vs-                                             )        The Hon. Harry D. Leinenweber
                                                              )
City of Chicago, et al.,                                      )        Magistrate Sheila Finnegan.
                                                              )
                                   Defendants.                )

                         DEFENDANTS’ MOTION TO RECONSIDER COURT’S
                          RULING ON WRICE’S PROPOSED NON-PATTERN
                           JURY INSTRUCTION DEFINING MATERIALITY

        Defendants, John Byrne and Peter Dignan, by their attorneys, move this Court to reconsider

its ruling on Wrice’s proposed non-pattern jury instruction defining materiality.1 Specifically

defendants ask this Court to refuse the definition of materiality in Wrice’s proposed instruction

number 21, and give the definition of materiality in defendants instruction no. 9, or alternatively,

defendants’ instruction no. 9A.2 In support thereof, defendants state as follows:

                                              INTRODUCTION

        Defendants asked this Court to instruct the jury on materiality as set forth in Federal Civil

Jury instructions of the Seventh Circuit 7.14, (“pattern instruction”). Def. Proposed Instruction No.

9, Dkt. 410-9 at 32-33. Wrice seeks a non-pattern instruction, relying on inapplicable precedent

and combining and rearranging the words of the Supreme Court in such a way that his proposed

instruction ultimately misstates even the criminal law upon which it is based. Pl. Proposed



1
  This motion addresses the materiality element only, and supplements defendants’ objections to Wrice’s proposed
instruction no 21, which is erroneous in several other aspects. See Dkt. 141-8 at 25 (incorporated herein by
reference).
2
 Defendants’ proposed definition of materiality applies equally to defendants’ instruction 10, and the same
modification is proposed as though fully set forth herein.
 Case: 1:14-cv-05934 Document #: 550 Filed: 02/26/20 Page 2 of 12 PageID #:16765




Instruction No. 21, Dkt. 410-8 at 25. At a minimum, this Court should give the pattern instruction,

which parallels the Brady standard for materiality in a post-conviction proceeding as set forth in

United States v. Bagley, 473 U.S. 667, 680 (1985). Moreover, any deviation from the pattern

instruction should follow the recent signal from the Seventh Circuit in Goudy v. Cummings, 922

F.3d 834, 842 (7th Cir. 2019), which identified an unresolved issue regarding the use of Brady

standards in Section 1983 claims. This is the basis for defendants’ alternative instruction 9A. Exh.

A. Defendants instruction 9A modifies the pattern instruction by removing reference to

“reasonable probability” in the materiality definition, because this qualification does not apply in

a Section 1983 case for civil damages, where the standard of proof varies significantly from that

in the habeas corpus and post-conviction proceedings addressed in Bagley and its progeny.

       I. Pattern instruction 7.14 incorporates the Bagley standard for materiality in a
          Brady case which is favored in this circuit.

       To the extent this Court is inclined to adopt a definition of materiality from the criminal

context, it should do so consistent with Supreme Court and Seventh Circuit precedent. Supreme

Court precedent has defined materiality differently, depending on the due process violation alleged

in the post-conviction proceeding. In Brady cases, “[t]he evidence is material only if there is a

reasonable probability that, had the evidence been disclosed to the defense, the result of the

proceeding would have been different.” Bagley, 473 U.S. at 682. This standard has been explained

as “the favorable evidence could reasonably be taken to put the whole case in such a different light

as to undermine confidence in the verdict.” Kyles v. Whitley, 514 U.S. 419, 435 (1995). Thus,

even in post-conviction cases, Brady causation is defined in concrete terms, by reference to the

outcome of the trial. Bagley, 473 U.S. at 682; see also United States v. Agurs, 427 U.S. 97, 104,

96 S. Ct. 2392, 2398 (1976) (“implicit in the requirement of materiality is a concern that the

suppressed evidence might have affected the outcome of the trial.”)

                                                 2
    Case: 1:14-cv-05934 Document #: 550 Filed: 02/26/20 Page 3 of 12 PageID #:16766




        This outcome-driven perspective is precisely why the pattern instruction refers to what

would have happened at the criminal trial rather than what could have happened. The committee

concluded that “would have” is the proper phrasing, and that cases applying a “could have”

standard were inapplicable. See Seventh Circuit Pattern Instruction 7.14, Comment e (“The

Committee has chosen to use the Bagley materiality formulation because Bagley expressly

considers the materiality standard for suppression of evidence while Wearry does not.” ) The

pattern instruction incorporates the Brady standard of materiality, providing: “evidence is

‘material’ if there is a reasonable likelihood that the result in the criminal proceeding would have

been different if the evidence had been disclosed.” Seventh Cir. Pattern Instruction 7.14. The

language of the pattern instruction reflects the opinion of the Committee that the materiality

definition in Bagley, “accurately [states] the law as understood in this circuit;” and will “help

judges communicate more effectively with juries through the use of simple language in short

declarative sentences in the active voice.” See Introduction to Federal Civil Jury Instructions for

the Seventh Circuit. Indeed, the majority of Seventh Circuit decisions have cited the Bagley

standard in Section 1983 cases.3 Wrice has not provided the Court with a legitimate reason to

deviate from Pattern Instruction 7.14.

        While the Committee correctly concluded that the “could have” cases, such as Napue v.

Illinois, 360 U.S. 264, 279 (1959), are inapplicable in a Brady case, it mistakenly referred to these

cases as establishing a materiality standard in “fabrication” cases. Seventh Circuit Pattern


3
 See, e.g., Carvajal v. Dominguez, 542 F.3d 561, 568 (7th Cir. 2008) (reversing denial of summary judgment where
no reasonable probability that evidence would have led to suppression of identification) Beaman v. Freemeyer, 776
F. 3d 500, 507 (7th Cir. 2015) (finding standard was not met and affirming summary judgment); Bielanski v. County
of Kane, 550 F. 3d 632, 644-45 (affirming motion to dismiss where standard was not met); Ruiz-Cortez v. City of
Chi., 931 F.3d 592, 602 (7th Cir. 2019) (court properly denied plaintiff judgment where jury could have found that
plaintiff had not met materiality standard ) Although these cases cited the Bagley standard, none of them addressed
whether this post-conviction standard should be applied in a Section 1983 case, in fact each found the standard not
met, giving the court no opportunity to decide whether the standard was too low, as explained in Section III below.

                                                        3
 Case: 1:14-cv-05934 Document #: 550 Filed: 02/26/20 Page 4 of 12 PageID #:16767




Instruction 7.14, Comment e. Napue has a far more narrow application, limited to allegations

against a prosecutor for suborning perjury at the criminal trial. 360 U.S. at 271 (“the false

testimony could not in any reasonable likelihood have affected the judgment of the jury”)(citing

Mooney v. Holohan, 294 U.S. 103 (1935)); see also Giglio v. United States, 405 U.S. 150, 154,

(1972), (“the false testimony could . . . in any reasonable likelihood have affected the judgment of

the jury.”) As the Supreme Court later explained “the Court has applied a strict standard of

materiality, not just because they involve prosecutorial misconduct, but more importantly because

they involve a corruption of the truth-seeking function of the trial process.” United States v. Agurs,

427 U.S. 97, 104, (1976). Hence, even in a post-conviction case, this standard applies only where

prosecutorial misconduct is at issue. Id. There is absolutely no justification for a “could have”

standard in this case, where Wrice seeks money damages, rather than release from incarceration,

and no prosecutorial misconduct is alleged.

       Contrary to Wrice’s contention, Wearry v. Cain, 136 S. Ct. 1002 (2016), did not change

the law with regard to the Brady standard of materiality in post-conviction proceedings. Boyd v.

Quintana, No. 17-6276, 2018 U.S. App. LEXIS 19633, at *4 (6th Cir. July 16, 2018) (“Weary

merely discussed and clarified Brady.”) Id. Indeed, Wearry discussed case law applying the

narrower Napue standard, citing to Giglio, 405 U.S. at 154 (“the false testimony could . . . in any

reasonable likelihood have affected the judgment of the jury . . . .”); as well as that applying the

Bagley standard, citing Smith v. Cain, 565 U.S. 73, 75 (2012) (“evidence is 'material' within the

meaning of Brady when there is a reasonable probability that, had the evidence been disclosed, the

result of the proceeding would have been different.”). Wearry, 136 S. Ct. at 1006. However, the

court did not even note the distinction between cases using “could have” and “would have” and

certainly did not indicate a change in the law.



                                                  4
    Case: 1:14-cv-05934 Document #: 550 Filed: 02/26/20 Page 5 of 12 PageID #:16768




         Wearry quoted, but did not apply, the “could have” standard used in perjury cases. Id. The

Wearry opinion was based on a finding that “confidence in the verdict” was undermined. Id. This

language comes from Kyles v. Whitley, which rephrased the Bagley materiality standard as whether

“the favorable evidence could reasonably be taken to put the whole case in such a different light

as to undermine confidence in the verdict.” 514 U.S. 419, 435 (1995). That the court cited this

language in abbreviated form is of no consequence. There has been no change in the applicable

standard in a Brady criminal case since Wearry was decided in 2016. As evidenced by a more

recent post-conviction case, Turner v. United States, Brady materiality still requires “a reasonable

probability that, had the evidence been disclosed, the result of the proceeding would have been

different.” 137 S. Ct. 1885, 1893 (2017).

         II. Wrice’s proposed instruction is not a proper statement of the law.

         Wrice’s challenge to the pattern instruction, and consequently Bagley and its progeny, is

that the phrasing somehow requires a party to prove a different result with absolute certainty, as

opposed to a preponderance of the evidence. As Wrice has cited no precedent on this issue, he

appears to be the first to contest the language “reasonable probability” as insufficient to convey

that there is no need for absolute certainty.4 The Supreme Court disagrees with Wrice’s criticism,

explaining, for purposes of a habeas corpus proceeding, “Bagley’s touchstone of materiality is a

‘reasonable probability’ of a different result, and the adjective is important.” Kyles, 514 U.S. at

434.

         Wrice’s proposed instruction distorts the language of Supreme Court opinions in order to

cast the law in a way that diminishes his burden of proof. Wrice proposes the following instruction:

         Evidence is “material” if there is a reasonable probability that the evidence could

4
 Defendants proposed instruction 9A also does not take the position that absolute certainty is required, but that the
“reasonable probability” standard should not be added to the existing preponderance of the evidence standard. In
other words, Wrice must prove that, more likely than not, there would have been a different outcome.

                                                          5
    Case: 1:14-cv-05934 Document #: 550 Filed: 02/26/20 Page 6 of 12 PageID #:16769




         have affected the judgment of the jury or if the evidence undermines the confidence
         in the result of the criminal proceedings.

Pl. Proposed Jury Instruction No. 21, Dkt. 410-8 at 25. Wrice cites no case in which a similar

instruction has been given. Moreover, Defendants were unable to find any Seventh Circuit

precedent relying on Wrice’s proposed definition (“reasonable probability that the evidence could

have affected the judgment of the jury”), or even a portion thereof (“could have affected the

judgment of the jury”)5.

         Should the Court adopt Wrice’s view, it would be dramatically changing the case law

without support in precedent or logic. The first clause of Wrice’s instruction appears to a be a

paraphrase of the standard applied to prosecutorial misconduct in Giglio, 405 U.S. at 154. Not

only is this standard not applicable in the Brady context, but it could never be applicable in any

Section 1983 claim. Giglio phrased the materiality inquiry in terms of the effect on the “judgment

of the jury.” 405 U.S. at 154. However, while a nebulous reference to a jury’s judgment might be

an adequate benchmark for a habeas proceeding, it does not translate to a civil action. In a Section

1983 case such as this one, the issue is not what the jury was thinking, but what they decided that

led to damages, i.e. incarceration. Here, materiality must be defined in reference to the outcome of

the case, because that outcome is the basis for damages.

         Moreover, Wrice’s instruction manipulates the language of Giglio to give it a more

favorable meaning. Wrice changed the language “could . . . in any reasonable likelihood have

affected the judgment of the jury,” Giglio, 405 U.S. at 154, to “a reasonable probability that the

evidence could have affected the judgment of the jury.” Dkt. 410-8 at 25. The juxtaposition of

“could” and “in any reasonable likelihood” is important, as the latter phrase defines what is meant


5
 In Avery v. City of Milwaukee, 847 F.3d 433, 441, 441 n. 5 (7th Cir. 2017), the Seventh Circuit quoted a Sixth
Circuit decision containing the phrase “could have affected the judgment of the jury” in a footnote regarding the
viability of a fabrication claim.

                                                          6
 Case: 1:14-cv-05934 Document #: 550 Filed: 02/26/20 Page 7 of 12 PageID #:16770




by “could.” Giglio, 405 U.S. at 154; see also Wearry, 136 S. Ct. at 1006 (phrasing as “reasonable

likelihood it could”). Substituting “would” for “could” in the Giglio standard would not affect its

meaning, as the key phrase is “in any reasonable likelihood.” However, by rearranging the words

and placing the word “could” in a separate clause, Wrice has stacked probability upon probability.

Wrice’s version would have the jury considering the probability of possibly affecting the judgment

of the jury, rather than the probability of an actual effect on the jury’s judgment, as required in

Giglio. Thus, not only does Wrice attempt to apply a materiality standard inapplicable to this case,

but also misleadingly alters the language so that it no longer reflects the precedent upon which it

relies. The first clause of Wrice’s proposed instruction must be rejected.

       The second clause of Wrice’s instruction fairs no better. This language is excerpted from

Kyles, 514 U.S. at 435, a Brady case. The full quote is “the favorable evidence could reasonably

be taken to put the whole case in such a different light as to undermine confidence in the verdict.”

Id. Wrice’s truncated version of this statement, omitting key language regarding “put[ting] the

whole case in such a different light,” does not accurately state the standard.

       In addition, Wrice’s phrasing of the standards in the alternative -- as though the failure to

meet one standard could still lead to a finding of materiality -- is highly improper. There is

absolutely no reason to confuse the jury with multiple standards phrased in the disjunctive. This

is particularly true of an instruction which mingles the distinct standards applicable to subornation

of perjury and Brady, as Wrice’s does.

       Finally, Wrice’s proposed instruction should be rejected as it is unnecessarily complex and

vague. United States v. Hill, 252 F.3d 919, 923 (7th Cir. 2001) (“[i]t is best to keep the instructions

concise,” to keep the jury’s attention). The jury will be left wondering what is meant by the jury’s

“judgment” and how they should determine whether a conviction was “undermined.” In contrast,



                                                  7
 Case: 1:14-cv-05934 Document #: 550 Filed: 02/26/20 Page 8 of 12 PageID #:16771




defendants instruction number 9 and alternative instruction number 9A are each concise statements

of law and provide the jury with a concrete point of reference for judging materiality, whether “the

result in the criminal proceeding would have been different if the evidence had been disclosed.”

       III. Defendants propose a modification of Pattern Instruction 7.14, removing the
            qualifier of “reasonable probability.”

       As this Court noted, Committee Comments to the Seventh Circuit Pattern Jury Instructions

indicate that the law with respect to the materiality requirement in a Section 1983 case is “still in

development” and “the Court should examine this point further before instructing the jury.”

Transcript of proceedings on February 19, 2020 at 4:14-18 (citing pattern instruction 7.14,

comment e). While the Committee drafting the pattern instructions took into account existing

precedent (including all Supreme Court precedent upon which Wrice relies), it did not have the

benefit of the recent Seventh Circuit case of Goudy, which was decided in 2019. 922 F.3d at 842.

       The Supreme Court has not addressed the proper materiality standard to be applied in a

Section 1983 civil action. In Goudy, the Seventh Circuit signaled that courts and parties addressing

materiality should directly address whether the standard for materiality in criminal habeas corpus

proceedings is even applicable in a Section 1983 civil rights case. Id. The Goudy opinion flagged

but did not resolve this issue stating: “[n]o one has argued that this standard is different in a case

under section 1983, such as this one, from the standard that applies in habeas corpus actions. We

therefore do not explore that possibility.” Id. This comment recognizes that in the past the Seventh

Circuit has assumed, rather than answered, this threshold question. Thus, prior opinions applying

the criminal standard of materiality, without analysis of its applicability in a civil action, are not

controlling on this issue. To the contrary, a comparison of actions pursuant to habeas corpus and

Section 1983 shows that the Supreme Court standard of materiality developed in habeas litigation

is not applicable to Section 1983 claims. Accordingly, defendants propose a modified version of

                                                  8
 Case: 1:14-cv-05934 Document #: 550 Filed: 02/26/20 Page 9 of 12 PageID #:16772




Pattern Instruction 7.14, Defendants’ Instruction No. 9a, which requires that materiality, like all

other factors in this Section 1983 case and in civil cases generally, be demonstrated by a

preponderance of the evidence. See Plaintiff’s Proposed Instruction No. 18, 410-8 at 22 (proposing

pattern instruction 1.27: “BURDEN OF PROOF When I say a particular party must prove

something by ‘a preponderance of the evidence,’ or when I use the expression ‘if you find,’ or ‘if

you decide,’ this is what I mean: When you have considered all the evidence in the case, you must

be persuaded that it is more probably true than not true.”)

       While the Seventh Circuit has referred to the habeas corpus materiality standard in Section

1983 actions, it appears to have done so without so holding, i.e., without considering whether this

criminal standard actually applies in a Section 1983 case. Wrice’s brief recognizes there is a gap

in the Seventh Circuit’s reasoning, and attempts to close it by egregiously mischaracterizing Goudy

as “acknowledging that the materiality standard under section 1983 is the same as in habeas corpus

actions.” However, Goudy expressly stated that this issue was not before the court and not being

decided: “No one has argued that this standard is different in a case under section 1983, such as

this one, from the standard that applies in habeas corpus actions. We therefore do not explore that

possibility.” Id. at 842. Thus, the court left for another day the issue of whether the materiality

standard for a habeas corpus proceeding is applicable to a Section 1983 action. Id.

       Wrice’s burden of proving the cause of his alleged injury by a preponderance of the

evidence should not be diminished or confused by adding a layer of uncertainty with the phrase

“reasonable probability.” Wrice’s due process claim “has two essential elements: (1) the defendant

... engaged in ... misconduct (2) that caused a deprivation of the [Wrice’s] liberty.” Armstrong v.

Daily, 786 F.3d 529, 551 (7th Cir. 2015). Section 1983 liability requires proof that the alleged

misconduct was “ the ‘cause-in-fact’ of the injury, i.e., ‘the injury would not have occurred absent



                                                 9
 Case: 1:14-cv-05934 Document #: 550 Filed: 02/26/20 Page 10 of 12 PageID #:16773




the conduct.’” Whitlock v. Brueggemann, 682 F.3d 567, 582 (7th Cir. 2012). Like all elements of

Wrice’s claim, causation must be proven by a preponderance of the evidence.

       The pattern instruction erroneously imposes a lesser standard of proof on the causation

element. The “reasonable probability standard for materiality . . . is less rigorous than a

preponderance of the evidence standard.” Goudy, 922 F.3d at 842. (ellipses original). The different

standards are explained by the different objectives of a petition for writ of habeas corpus and a

civil action for damages. A writ of habeas corpus is issued when a conviction is “called into

question” justifying further criminal proceedings to resolve the validity of a conviction. Heck v.

Humphrey, 512 U.S. 477, 487, (1994). A lower standard of materiality in a criminal case is

justified by the fact that the incarceration is ongoing. The Bagley standard gives a prisoner “the

benefit of both the presumption of innocence and the requirement of jury unanimity for conviction”

applicable in the criminal context. Osborne v. Dist. Attorney’s Office, 521 F.3d 1118, 1133-34 (9th

Cir. 2008) rev’d on other grounds, 557 U.S. 52 (2009).

       Wrice is no longer a criminal defendant, no longer incarcerated, and no longer deserving

of the beneficial presumptions of the Bagley standard. Reasonable probability has no place in a

Section 1983 claim for damages which must always be proven by at least preponderance of the

evidence. Cf. Porter v. White, 483 F.3d 1294, 1306 (11th Cir. 2007) (requiring proof of culpability

because “no-fault standard of care Brady imposes on prosecutors in the criminal or habeas context

has no place in a §1983 damages action against a law enforcement official in which the plaintiff

alleges a violation of due process”) The issue in a Section 1983 claim is whether the conduct was

“material enough to have caused a wrongful conviction.” Whitlock v. Brueggemann, 682 F.3d 567,

586 (7th Cir. 2012).

       Any deviation from the pattern instruction must recognize the inherent error in applying



                                                10
 Case: 1:14-cv-05934 Document #: 550 Filed: 02/26/20 Page 11 of 12 PageID #:16774




any criminal standard for materiality in a civil action, and the jury should be instructed accordingly,

to wit: “Evidence is ‘material’ if the result in the criminal proceeding would have been different if

the evidence had been disclosed.” Defendants’ Proposed Instruction 9A, Exh. A. This instruction

resolves the issue identified in Goudy, in accordance with Supreme Court precedent, and prevents

jury confusion as to what constitutes a “preponderance of evidence of a reasonable probability”

that defendants conduct caused Wrice’s conviction.

       WHEREFORE, for the reasons stated herein, defendants respectfully request that this

Court reconsider its order and reject the definition of materiality proposed by Wrice, and instruct

the jury in accordance with the definition in defendants instruction No. 9A, or in the alternative

defendants instruction No 9.


Date: February 24, 2019                                                Respectfully submitted,

                                                               By:     /s/    Andrew M. Hale
                                                                       One of the Attorneys for
                                                                       Defendants John Byrne and
                                                                       Peter Dignan
Caryn L. Jacobs
Managing Deputy Corporation Counsel
City of Chicago Department of Law
121 N. LaSalle Street, Room 600
Chicago, Il 60602

Andrew M. Hale
Scott Jebson
Amy A. Hijjawi
Jennifer Bitoy
HALE & MONICO LLC
53 W. Jackson Blvd., Suite 330
Chicago, IL 60604




                                                  11
 Case: 1:14-cv-05934 Document #: 550 Filed: 02/26/20 Page 12 of 12 PageID #:16775




                                CERTIFICATE OF SERVICE


       I, the undersigned attorney, hereby certify that on February 26, 2020, I electronically filed

Defendants’ Motion to Reconsider Court’s Ruling on Wrice’s Proposed Non-Pattern Jury

Instruction Defining Materiality with the Court’s CM/ECF system, which simultaneously sent an

electronic copy of the same to all counsel of record.


                                                        /s/ Andrew M. Hale
